DAUKSCH, Judge.
This is an appeal from a final order dismissing a complaint. The appellants alleged a cause of action for fraud and misrepresentation regarding certain developments which they say they were fraudulently induced to believe could occur after the purchase of their property from appel-lees. It is alleged that appellants were fraudulently led to believe they could buy additional land, after the purchase of the contract land, to have a tract large enough to develop and sell at a profit. Instead, they say, they could not realize the end result and were thus defrauded. Without reiterating the elements which must be pleaded to sufficiently allege fraudulent inducement, it suffices to say the complaint here is adequate. See Johnson v. Davis, 480 So.2d 625 (Fla.1985); Besett v. Basnett, 389 So.2d 995 (Fla.1980); Nicholson v. Kellin, 481 So.2d 931 (Fla. 5th DCA 1985).
The order is quashed and this cause remanded.
REVERSED and REMANDED.
COWART, J., and CAMPBELL, M., Associate Judge, concur.